49 U.S. 234 (1850)
8 How. 234
MOSES WANZER, PLAINTIFF IN ERROR,
v.
TULLIUS C. TUPPER AND JOHN H. ROLLINS, UNDER THE FIRM OF TUPPER & ROLLINS.
Supreme Court of United States.

It was argued in this court by Mr. Coxe, for the plaintiff in error, no counsel appearing for the defendants.
Mr. Chief Justice TANEY delivered the opinion of the court.
In this case, the Circuit Court for the Southern District of *235 Mississippi decided, that the holder of an inland bill of exchange drawn and accepted in that State was not entitled to recover against the indorser, unless the bill had been regularly protested for non-payment. This decision was made before the case of Bailey v. Dozier, reported in 6 Howard, 23, came before this court. In that case the court held, upon full consideration of the question, that, under the statute of Mississippi, the holder of an inland bill of exchange was entitled to recover of an indorser the amount due on the bill, with interest, upon giving the customary proof of default and notice; and that the protest was necessary only for the purpose of enabling him to recover the five per cent. damages given by the act. The case of Bailey v. Dozier must govern this, and the judgment in the Circuit Court is therefore reversed.

Order.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the Southern District of Mississippi, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that the judgment of the said Circuit Court in this cause be, and the same is hereby, reversed, with costs, and that this cause be, and the same is hereby, remanded to the said Circuit Court, with directions to award a venire facias de novo.